Citation Nr: 1216829	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-26 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1962 to September 1965.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in June 2009, and a substantive appeal was timely received in August 2009.  

A report of contact in July 2009 shows the Veteran withdrew his request for a Decision Review Officer hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral hearing loss disability was not affirmatively shown to have been present coincident with service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in August 2008.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in October 2008.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran's representative in March 2012 asserted that the VA examiner did not provide a rationale for the opinion rendered, the Board finds that the VA examination and opinion was sufficient as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  The VA examiner considered all of the pertinent evidence of record, the Veteran's statements, and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of bilateral hearing loss.  The entrance examination in May 1962 shows that the Veteran had 15/15 whispered voice testing bilaterally.  Audiometric testing was not conducted.  An in-service examination for overseas duty in May 1963 also shows the Veteran had 15/15 whispered voice testing bilaterally.  In March 1964 service treatment records from the 8th Field Hospital Dispensary show that the Veteran was kicked in the right ear while swimming and was treated for perforation of the lower posterior quadrant.  On the report of medical history dated in June 1965 upon separation from service, the Veteran checked the box indicating he had "Ear, Nose or Throat Trouble", however he did not complain of hearing loss.  The examiner noted that the Veteran had ear, nose, and throat problems in childhood without subsequent residuals.  On separation examination in June 2005, the examiner did not evaluate the Veteran's ears or ear drums as being abnormal.  The separation examination includes an audiogram in units set forth by the American Standards Association (ASA).  Standards set forth by the International Standards Organization (ISO) are the current method for measuring hearing loss and used by VA to determine hearing loss disability under 38 C.F.R. § 3.385.  When converted to ISO units the thresholds in decibels at: 500, 1000, 2000, 3000, and 4000 Hz were 15, 10, 20, 20, and 5, respectively, in the right ear; and 15, 10, 30, 15, and 5 in the left ear.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a bilateral hearing loss disability, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then continuity of symptomatology after service is required to support the claim.  The Board notes that on the claim for service connection for bilateral hearing loss received in August 2008, the Veteran indicated that he was not sure when his bilateral hearing loss began.  

After service, bilateral hearing loss was first documented in July 2008, which is well beyond the one year presumptive period following separation from service in September 1965 for manifestation of sensorineural hearing loss as a chronic disease under 38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's DD 214 confirms that he served as a radio repairman.  The Veteran contends that his bilateral hearing loss is due to acoustic trauma in service from generators without hearing protection.  He submitted medical literature on noise induced hearing loss, which indicated that noise-induced hearing loss may take many months and often years to develop.  In multiple statements the Veteran indicated that he was assigned to a site in Vietnam that had three large diesel engines where he worked during the day and had guard duty at night.  He noted that he was constantly exposed to loud noise without any ear protection and around December 1963 was treated for a perforated ear drum at the base hospital after a loud explosion.  In August 2009 the Veteran asserted he also was exposed to acoustic trauma while stationed in Fort Ritchie Maryland where he worked in a small room with fans cooling microwave equipment.  

As the Veteran is competent to describe symptoms of impaired hearing, but as it does not necessarily follow that there is a relationship between the current bilateral hearing loss disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).  

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe symptoms, bilateral hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

As for service connection based on the initial diagnosis after service, lay evidence can serve to support a claim for service connection.  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

It has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of a hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under the criteria of 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.  Nor is it a simple medical condition that the Veteran as a lay person is competent to offer an opinion on.  

While the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology and diagnosis of hearing loss before 2008.  The Board finds that a bilateral hearing loss disability was first diagnosed after service and was not present in service.

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for his claim of service connection for bilateral hearing loss, the determination of whether the Veteran's statements are credible is not reached.  Accordingly, the lay evidence of record has no probative value.

The competent evidence pertaining to bilateral hearing loss consists of VA progress notes in 2008 and a VA audio examination in October 2008.  The evidence first documents bilateral hearing loss in July 2008.  On VA audio examination in October 2008, the examiner noted that the Veteran had a three year military history as a microwave radio repairman and was routinely exposed to generators and denied having occupational or recreational noise exposure after service.  The audiogram shows puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 50, 60, 70, and 70 respectively, in the right ear and, 20, 40, 60, 65, and 65 respectively, in the left ear.  Speech recognition scores using the Maryland CNC Test were 88 percent in both ears.  

After reviewing the claims folder and examining the Veteran, the examiner concluded that it is less likely that the Veteran's hearing loss is due to military service and noted that the Veteran's military records show a normal whispered voice test at entrance and normal hearing acuity in both ears at separation.  This opinion was predicated upon the Veteran's reported history, an audiological evaluation, and a review of the claims file to include service treatment records, which show normal hearing acuity and treatment for perforation of the right ear posterior quadrant.  The VA examiner provided a rationale in the medical report and in the conclusion, including citing relevant findings from the Veteran's service records and his reported history.  The Board finds the VA opinion to be probative as it is based on medical principles and applied to the facts of the case.  The examiner, a competent medical professional, who is a Doctor of Clinical Audiology, considered the nature of the bilateral hearing loss disability, the Veteran's report of in-service noise exposure without hearing protection and lack of post-service noise exposure, his relevant longitudinal complaints, and proffered an opinion which concluded that bilateral hearing loss was less likely due to service.  For these reasons, the opinion, which is uncontroverted by the competent evidence of record, is persuasive evidence against the claim for the bilateral hearing loss disability. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).  As there is no competent evidence favorable to the claim of service connection for bilateral hearing loss, the preponderance of the evidence is against the claim and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The rating decision in December 2008 denied service connection for tinnitus.  In January 2009, the Veteran's representative filed a notice of disagreement regarding the denial of service connection for tinnitus.  As a statement of the case on the claim of service connection for tinnitus has not been issued, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case as to the issue of service connection for tinnitus.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


